DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 10, 17, 39 and 41-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6192750 to Greer.
Regarding Claim 1, Greer discloses an apparatus (Figs. 1-6, duct 11 with sensor assembly 10; Col. 2, line 16 – Col. 4, line 54), comprising: at least one conductor segment, the conductor segment having at least one fluid inlet and at least one fluid outlet with an open area 
Regarding Claim 2, Greer discloses the open area has a cross- sectional area perpendicular to the fluid flow path (Figs. 1-6, duct 11 or box 44; Col. 2, line 16 – Col. 4, line 54).; and where the one or more structures are disposed within the open area to partially block the fluid flow path and vary the cross-sectional area of the open area between the at least one fluid inlet and the at least one fluid outlet (Figs. 1-6, duct 11 or box 44 with sensor assembly 10; Col. 2, line 16 – Col. 4, line 54).
Regarding Claim 3, Greer discloses the conductor segment further comprises spaced-apart first and second sides that extend between opposing first and second ends of the conductor segment, the at least one fluid inlet being defined in the first end and the at least one fluid outlet being defined in the second end (Figs. 1-6, duct 11 with walls 12 between inlet and outlet and/or box 44 with walls 49 between openings 48 and 51; Col. 2, line 16 – Col. 4, line 54); where the spaced-apart first and second sides define respective separate first and second inward-facing internal side surfaces that extend between the first end and second end of the conductor segment (Figs. 1-6, duct 11 with walls 12 between inlet and outlet and/or box 44 with walls 49 between openings 48 and 51; Col. 2, line 16 – Col. 4, line 54); and where the open area comprises an internal slot defined between the separate first and second inward-facing internal side surfaces of the conductor segment and extending between the first end and the 
Regarding Claim 4, Greer discloses the separate first and second inward-facing internal side surfaces of the conductor segment comprise two opposing and parallel internal surfaces that are spaced apart from each other by a width of the internal slot, and to define the internal slot such that the internal slot has a width that is constant between the at least one fluid inlet and the at least one fluid outlet (Figs. 1-6, duct 11 with parallel walls 12 between inlet and outlet and/or box 44 with parallel walls 49 between openings 48 and 51; Col. 2, line 16 – Col. 4, line 54).
Regarding Claim 7, Greer discloses at least one of the one or more structures extends only partially between the separate first and second inward-facing internal side surfaces of the conductor segment to partially block the fluid flow path defined between the at least one fluid inlet and the at least one fluid outlet (Figs. 1-6, duct 11 or box 44 with sensor assembly 10, housing 14 and/or scalper bars 52 extending from wall 12 or 49; Col. 2, line 16 – Col. 4, line 54).
Regarding Claim 8, Greer discloses at least a given one of the one or more structures intersects and extends in cantilevered fashion from the first one of the two separate first and second inward-facing internal side surfaces of the conductor segment without intersecting the second one of the at least two separate and inward-facing internal side surfaces so as to leave the fluid flow path unblocked between the given one of the one more structures and the second one of the at least two separate and inward-facing internal side surfaces (Figs. 1-6, duct 11 or box 44 with sensor assembly 10, housing 14 and/or scalper bars 52 extending from wall 12 or 49; Col. 2, line 16 – Col. 4, line 54).
Regarding Claim 10, Greer discloses an apparatus (Figs. 1-6, duct 11 with sensor assembly 10; Col. 2, line 16 – Col. 4, line 54), comprising: at least one conductor segment, the conductor segment having at least one fluid inlet and at least one fluid outlet with an open area defining a fluid flow path between the at least one fluid inlet and the at least one fluid outlet 
Regarding Claim 17, Greer discloses the conductor segment further comprises one or more given structures disposed within the open area and inwardly extending only partially across a width of the slot from one of the first inward- facing internal side surface surfaces toward the second inward-facing internal side surface to leave the fluid flow path unblocked between the one or more given structures and the second one of the at least two separate and inward-facing internal side surfaces and to block the fluid flow path at an intersection of the one or more given structures and the first one of the at least two separate and inward-facing internal side surfaces partially block the fluid flow path between the fluid inlet and the fluid outlet (Figs. 1-6, duct 11 or box 44 with sensor assembly 10, housing 14 and/or scalper bars 52 extending from wall 12 or 49; Col. 2, line 16 – Col. 4, line 54).
Regarding Claim 39, Greer discloses the conductor segment further comprises spaced-apart first and second sides that extend between opposing first and second ends of the conductor segment, the at least one fluid outlet being defined in an inward-facing internal surface of the second end (Figs. 1-6, duct 11 with parallel walls 12 between inlet and outlet and/or box 44 with parallel walls 49 between openings 48 and 51; Col. 2, line 16 – Col. 4, line 54); where the spaced-apart first and second sides define respective separate first and second 
Regarding Claim 41, Greer discloses at least one of the one or more structures is disposed within the open area at a position that is aligned directly between a position of the fluid inlet and a position of the fluid outlet (Figs. 1-6, duct 11 or box 44 with sensor assembly 10, housing 14 and/or scalper bars 52 between inlet and outlet and/or openings 48 and 51; Col. 2, line 16 – Col. 4, line 54).
Regarding Claim 42, Greer discloses the conductor segment further comprises a first inward-facing internal edge surface of a first edge coupled to each of the first and second inward-facing internal side surfaces and a second inward-facing internal edge surface of a second edge coupled to each of the first and second inward-facing internal surfaces (Figs. 1-6, box 44 with walls 49; Col. 2, line 16 – Col. 4, line 54); where the slot is further defined between the first inward-facing internal edge surface, the second inward-facing internal edge surface, and the first and second separate and inward-facing internal side surfaces with a height of the slot defined between the first inward-facing internal edge surface and the second inward-facing internal edge surface (Figs. 1-6, box 44 with walls 49; Col. 2, line 16 – Col. 4, line 54); and where at least a given one of the one or more structures intersects and extends inward from the 
Regarding Claim 43, Greer discloses the at least a given one of the one or more structures intersects and extends inward from the first inward-facing internal edge surface of the first edge and does not intersect either of the first and second inward-facing internal side surfaces (Figs. 1-6, box 44 with sensor assembly 10, housing 14 and/or scalper bars 52 extending from walls 49; Col. 2, line 16 – Col. 4, line 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 6, 25-27, 38, 42 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170268321 to Madasu in view of Greer.
Regarding Claim 6, Madasu discloses an apparatus (Figs. 3-5, fracture network models
400, 500; ¶¶ [0068]-[0070]), comprising: at least one conductor segment, the conductor segment having at least one fluid inlet and at least one fluid outlet with an open area defining a fluid flow path between the at least one fluid inlet and the at least one fluid outlet (Figs. 3-5,
open area between top and bottom or sides of fracture network models 400, 500 with flow paths
between inlets 410, 510 and outlets 441, 541; ¶¶ [0039]-[0045], [0068]-[0070]); and one or more structures disposed within the open area to partially block the fluid flow path between the fluid inlet and the fluid outlet (Figs. 3-5, fracture network models 400, 500 with solid portions surrounding channels 420, 430, 440, 520, 530, 540; ¶¶ [0039]-[0045], [0068]-[0070]), at least one of the one or more structures extends completely across a space defined between the separate first and second inward-facing internal side surfaces of the conductor segment within the open area between the fluid inlet and the fluid outlet (Figs. 3-5, solid portions surrounding channels 420, 480, 431, 440, 520, 530, 540. 550 extending between side walls of fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]); the conductor segment further comprises spaced-apart first and second sides that extend between opposing first and second ends of the conductor segment, the at least one fluid inlet being defined in the first end and the at least one fluid outlet being defined in the second end (Figs. 3-5, surfaces of channels 431 or 5380, e.g.; ¶¶ [0039]-[0045], [0068]-[0070]); where the spaced-apart first and second sides define respective separate first and second inward-facing internal side surfaces that extend between the first end and second end of the conductor segment (Figs. 3-5, surfaces of channels 431 or 5380, e.g.; ¶¶ [0039]-[0045], [0068]-[0070]); and where the open area comprises an internal slot defined between the separate first and second inward-facing internal side surfaces of the conductor segment and extending between the first end and the second end of the conductor segment (Figs. 3-5, surfaces of channels 431 or 5380, e.g.; ¶¶ [0039]-[0045], [0068]-
Regarding Claim 25, Madasu discloses a method, comprising: introducing a slurry comprising proppant particles and fluid into at least one fluid inlet of a conductor segment, the conductor segment having at least one fluid outlet with an open area defining a fluid flow path between the at least one fluid inlet and the at least one fluid outlet (Figs. 3-5, flowing proppant slurry into open area between top and bottom or sides of fracture network models 400, 500 with flow paths between inlets 410, 510 and outlets 441, 541; ¶¶ [0029]-[0045], [0068]-[0070]), and one or more structures disposed within the open area between the fluid inlet and the fluid outlet  (Figs. 3-5, fracture network models 400, 500 with solid portions surrounding channels 420, 430, 440, 520, 530, 540; ¶¶ [0039]-[0045], [0068]-[0070]); and causing the slurry to flow through the fluid flow path of the conductor segment from the fluid inlet to the fluid outlet of the conductor segment such that the structures alter a direction of the flow of the slurry from the fluid inlet to the fluid outlet (Figs. 3-5, flowing proppant slurry into open area of fracture network models 400, 
Regarding Claim 26, Madasu discloses the conductor segment further comprises spaced-apart first and second sides that extend between opposing first and second ends of the conductor segment, the at least one fluid inlet being defined in the first end and the at least one fluid outlet being defined in the second end (Figs. 3-5, open area between surfaces of channels 431 or 530, and/or sides of fracture network models 400, 500 between inlets 410, 510 and outlets 441, 541; ¶¶ [0039]-[0045], [0068]-[0070]); where the spaced-apart first and second sides define respective separate first and second inward-facing internal side surfaces that extend between the first end and second end of the conductor segment (Figs. 3-5, open area between surfaces of channels 431 or 530, and/or sides of fracture network models 400, 500 between inlets 410, 510 and outlets 441, 541; ¶¶ [0039]-[0045], [0068]-[0070]); where the open area comprises an internal slot defined between the separate first and second inward-facing internal side surfaces of the conductor segment and extending between the first end and the second end of the conductor segment (Figs. 3-5, open area between surfaces of channels 431 or 530, and/or sides of fracture network models 400, 500 between inlets 410, 510 and outlets 441, 541; ¶¶ [0039]-[0045], [0068]-[0070]); and where at least one of the one or more structures 
Regarding Claim 27, Madasu discloses the conductor segment further comprises spaced-apart first and second sides that extend between opposing first and second ends of the conductor segment, the at least one fluid inlet being defined in the first end and the at least one fluid outlet being defined in the second end (Figs. 3-5, open area between surfaces of channels 431 or 530, and/or sides of fracture network models 400, 500 between inlets 410, 510 and outlets 441, 541; ¶¶ [0039]-[0045], [0068]-[0070]); where the spaced-apart first and second sides define respective separate first and second inward-facing internal side surfaces that extend between the first end and second end of the conductor segment (Figs. 3-5, open area between surfaces of channels 431 or 530, and/or sides of fracture network models 400, 500 between inlets 410, 510 and outlets 441, 541; ¶¶ [0039]-[0045], [0068]-[0070]); where the open area comprises an internal slot defined between the separate first and second inward-facing internal side surfaces of the conductor segment and extending between the first end and the second end of the conductor segment (Figs. 3-5, open area between surfaces of channels 431 or 530, and/or sides of fracture network models 400, 500 between inlets 410, 510 and outlets 441, 541; ¶¶ [0039]-[0045], [0068]-[0070]), and Greer discloses at least one of the one or more structures extends only partially between the separate first and second inward-facing internal side surfaces of the conductor segment to partially block the fluid flow path defined between the at least one fluid inlet and the at least one fluid outlet (Figs. 1-6, duct 11 or box 44 with sensor assembly 10; Col. 2, line 16 – Col. 4, line 54).
Claim 38, Madasu discloses the conductor segment further comprises spaced-apart first and second sides that extend between opposing first and second ends of the conductor segment, the at least one fluid outlet being defined in an inward-facing internal surface of the second end (Figs. 3-5, open area between surfaces of channels 431 or 530, and/or sides of fracture network models 400, 500 with outlets 441, 541; ¶¶ [0039]-[0045], [0068]-[0070]); where the spaced-apart first and second sides define respective separate first and second inward-facing internal side surfaces that extend between the first end and second end of the conductor segment (Figs. 3-5, top/bottom, front rear, and left/right sides of fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]); where the open area comprises an internal slot defined between the separate first and second inward-facing internal side surfaces of the conductor segment and extending between the first end and the second end of the conductor segment (Figs. 3-5, open area between surfaces of channels 431 or 530, and/or sides of fracture network models 400, 500 with outlets 441, 541; ¶¶ [0039]-[0045], [0068]-[0070]); and where the at least one fluid inlet is defined in at least one of the first or second inward-facing internal side surfaces of the conductor segment (Figs. 3-5, inlet 410, 501 in left side of fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]).
Regarding Claim 42, Madasu discloses an apparatus (Figs. 3-5, fracture network models 400, 500; ¶¶ [0068]-[0070]), comprising: at least one conductor segment, the conductor segment having at least one fluid inlet and at least one fluid outlet with an open area defining a fluid flow path between the at least one fluid inlet and the at least one fluid outlet (Figs. 3-5,
open area between top and bottom or sides of fracture network models 400, 500 with flow paths
between inlets 410, 510 and outlets 441, 541; ¶¶ [0039]-[0045], [0068]-[0070]); and one or more structures disposed within the open area to partially block the fluid flow path between the fluid inlet and the fluid outlet (Figs. 3-5, fracture network models 400, 500 with solid portions surrounding channels 420, 430, 440, 520, 530, 540; ¶¶ [0039]-[0045], [0068]-[0070]), the conductor segment further comprises spaced-apart first and second sides that extend between 
Regarding Claim 45, Greer discloses at least one of the one or more structures is disposed within the open area at a position that is aligned directly between a position of the fluid inlet and a position of the fluid outlet (Figs. 1-6, duct 11 or box 44 with sensor assembly 10 between inlet and outlet; Col. 2, line 16 – Col. 4, line 54).

s 5, 9 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madasu in view of Greer and US 20150060058 to Morris..
Regarding Claim 5, Madasu discloses an apparatus (Figs. 3-5, fracture network models
400, 500; ¶¶ [0068]-[0070]), comprising: at least one conductor segment, the conductor segment having at least one fluid inlet and at least one fluid outlet with an open area defining a fluid flow path between the at least one fluid inlet and the at least one fluid outlet (Figs. 3-5,
open area between top and bottom or sides of fracture network models 400, 500 with flow paths
between inlets 410, 510 and outlets 441, 541; ¶¶ [0039]-[0045], [0068]-[0070]); and one or more structures disposed within the open area to partially block the fluid flow path between the fluid inlet and the fluid outlet (Figs. 3-5, fracture network models 400, 500 with solid portions surrounding channels 420, 430, 440, 520, 530, 540; ¶¶ [0039]-[0045], [0068]-[0070]), the conductor segment further comprises spaced-apart first and second sides that extend between opposing first and second ends of the conductor segment, the at least one fluid inlet being defined in the first end and the at least one fluid outlet being defined in the second end (Figs. 3-5, surfaces of channels 431 or 5380, e.g.; ¶¶ [0039]-[0045], [0068]-[0070]); where the spaced-apart first and second sides define respective separate first and second inward-facing internal side surfaces that extend between the first end and second end of the conductor segment (Figs. 3-5, surfaces of channels 431 or 5380, e.g.; ¶¶ [0039]-[0045], [0068]-[0070]); and where the open area comprises an internal slot defined between the separate first and second inward-facing internal side surfaces of the conductor segment and extending between the first end and the second end of the conductor segment (Figs. 3-5, surfaces of channels 431 or 5380, e.g.; ¶¶ [0039]-[0045], [0068]-[0070]). However, Madasu does not disclose at least one of the one or more structures is disposed within the open area between the fluid inlet and the fluid outlet to block a direct path between the fluid inlet and the fluid outlet. Greer discloses at least one of the one or more structures is disposed within the open area between the fluid inlet and the fluid outlet to block a direct path between the fluid inlet and the fluid outlet in a position so as to block 
Regarding Claim 9, Madasu discloses an apparatus (Figs. 3-5, fracture network models
400, 500; ¶¶ [0068]-[0070]), comprising: at least one conductor segment, the conductor segment having at least one fluid inlet and at least one fluid outlet with an open area defining a fluid flow path between the at least one fluid inlet and the at least one fluid outlet (Figs. 3-5,

between inlets 410, 510 and outlets 441, 541; ¶¶ [0039]-[0045], [0068]-[0070]); and one or more structures disposed within the open area to partially block the fluid flow path between the fluid inlet and the fluid outlet (Figs. 3-5, fracture network models 400, 500 with solid portions surrounding channels 420, 430, 440, 520, 530, 540; ¶¶ [0039]-[0045], [0068]-[0070]), the conductor segment further comprises spaced-apart first and second sides that extend between opposing first and second ends of the conductor segment, the at least one fluid inlet being defined in the first end and the at least one fluid outlet being defined in the second end (Figs. 3-5, surfaces of channels 431 or 5380, e.g.; ¶¶ [0039]-[0045], [0068]-[0070]); where the spaced-apart first and second sides define respective separate first and second inward-facing internal side surfaces that extend between the first end and second end of the conductor segment (Figs. 3-5, surfaces of channels 431 or 5380, e.g.; ¶¶ [0039]-[0045], [0068]-[0070]); and where the open area comprises an internal slot defined between the separate first and second inward-facing internal side surfaces of the conductor segment and extending between the first end and the second end of the conductor segment (Figs. 3-5, surfaces of channels 431 or 5380, e.g.; ¶¶ [0039]-[0045], [0068]-[0070]); and the conductor segment further comprises a first inward-facing internal edge surface of a first edge coupled to each of the first and second inward-facing internal side surfaces and a second inward-facing internal edge surface of a second edge coupled to each of the first and second inward-facing internal surfaces (Figs. 1-6, box 44 with walls 49; Col. 2, line 16 – Col. 4, line 54); where the slot is further defined between the first inward-facing internal edge surface, the second inward-facing internal edge surface, and the first and second separate and inward-facing internal side surfaces with a height of the slot defined between the first inward-facing internal edge surface and the second inward-facing internal edge surface (Figs. 1-6, box 44 with walls 49; Col. 2, line 16 – Col. 4, line 54). However, Madasu does not disclose at least one of the one or more structures is disposed within the open area between the fluid inlet and the fluid outlet to block a direct path between the fluid inlet and 
Regarding Claim 28, Madasu in view of Greer discloses the method of claim 25, and Madasu further discloses the conductor segment further comprises spaced-apart first and .

Claims 11-15, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madasu in view of Greer, and further in view of US 5116330 to Spencer.
Regarding Claim 11, Madasu discloses an apparatus (Figs. 3-5, fracture network models 400, 500; ¶¶ [0068]-[0070]), comprising: at least one conductor segment, the conductor segment having at least one fluid inlet and at least one fluid outlet with an open area defining a fluid flow path between the at least one fluid inlet and the at least one fluid outlet (Figs. 3-5, open area between top and bottom or sides of fracture network models 400, 500 with flow paths between inlets 410, 510 and outlets 441, 541; ¶¶ [0039]-[0045], [0068]-[0070]); and one or more structures disposed within the open area to partially block the fluid flow path between the fluid inlet and the fluid outlet (Figs. 3-5, fracture network models 400, 500 with solid portions surrounding channels 420, 430, 440, 520, 530, 540; ¶¶ [0039]-[0045], [0068]-[0070]), and Greer 
However, Madasu does not disclose at least one of the one or more structures is disposed within the open area between the fluid inlet and the fluid outlet. Greer discloses at least one of the one or more structures is disposed within the open area between the fluid inlet and the fluid outlet (Figs. 1-6, duct 11 or box 44 with sensor assembly 10; Col. 2, line 16 – Col. 4, line 54; See also US 20110125476 to Craig, Figs. 1-2 and 4 or US 20090164189 to Bourbiaux, Figs. 1-3 disclosing asymmetric fracture models/simulations). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Madsu by providing at least one of the one or more structures is disposed within the open area between the fluid inlet and the fluid outlet as in Greer in order to provide for greater accuracy in modelling fracture conditions. However, Madasu in view of Greer do not disclose
at least two spaced valves defining a sample chamber within the conductor segment between the two valves; where at least one of the inlet or outlet of the conductor segment is configured to be mechanically coupled to at least one other conductor segment with the spaced valves of the first conductor segment open to allow a flow path through the conductor segment and between the conductor segment and the at least one other conductor segment; and where the conductor segment is further configured to be detachable from fluid communication with the at least one other conductor segment with the spaced valves closed to isolate the sample chamber within the first conductor segment. Spencer discloses at least two spaced valves defining a sample chamber within the conductor segment slot between the two valves (Figs. 8-10, sample cylinder 14 between valves 16 and 18; Col. 6, line 29 -  Col. 7, line 51); where at least one of the inlet or outlet of the conductor segment is configured to be mechanically coupled to at least one other conductor segment with the spaced valves of the first conductor segment open to allow a flow path through the conductor segment and between the conductor segment and the at least one 
Regarding Claim 12, Madasu discloses an apparatus (Figs. 3-5, fracture network models 400, 500; ¶¶ [0068]-[0070]), comprising: at least one conductor segment, the conductor segment having at least one fluid inlet and at least one fluid outlet with an open area defining a fluid flow path between the at least one fluid inlet and the at least one fluid outlet (Figs. 3-5, open area between top and bottom or sides of fracture network models 400, 500 with flow paths between inlets 410, 510 and outlets 441, 541; ¶¶ [0039]-[0045], [0068]-[0070]); and one or more structures disposed within the open area to partially block the fluid flow path between the fluid inlet and the fluid outlet (Figs. 3-5, fracture network models 400, 500 with solid portions surrounding channels 420, 430, 440, 520, 530, 540; ¶¶ [0039]-[0045], [0068]-[0070]); the at least one conductor segment comprises a first conductor segment, the first conductor segment 
at least two spaced valves defining a sample chamber within the slot between the two valves. Spencer discloses at least two spaced valves defining a sample chamber within the slot between the two valves (Figs. 8-10, sample cylinder 14 between valves 16 and 18; Col. 6, line 29 - Col. 7, line 51). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Madasu in view of Greer by providing at least two spaced valves defining a sample chamber within the slot between the two valves as in Spencer in order to provide for greater safety and accuracy by using lab analysis.
Regarding Claim 13, Spencer discloses at least one of the fluid inlet or fluid outlet of the first conductor segment is configured to be mechanically coupled in fluid communication with at 
Regarding Claim 14, Spencer discloses the first conductor segment further comprises: at least a first connector configured to mechanically couple the first conductor segment in fluid communication with another and second conductor segment with the fluid inlet disposed between the first connector and the sample chamber to create a flow path with the valves open between the sample chamber of the first conductor segment and the second conductor segment (Figs. 8-10, sample cylinder 14 with open valves 16 and 18 and quick disconnect couplings 50, 51 connected to lines 15 and 17, via; Col. 6, line 29 -  Col. 7, line 51); and at least a second connector configured to mechanically couple the first conductor segment in fluid communication with another and third conductor segment with the fluid outlet disposed between the second connector and the sample chamber to create a flow path with the valves open between the sample chamber of the first conductor segment and the third conductor segment (Figs. 8-10, sample cylinder 14 with open valves 16 and 18 and quick disconnect couplings 50, 51 connected to lines 15 and 17; Col. 6, line 29 -  Col. 7, line 51); where the valves are configured to be closed to isolate and contain the contents of the sample chamber within the first conductor segment (Figs. 8-10, detachable sample cylinder 14 with closed valves 16 and 18; Col. 6, line 29 -  Col. 7, line 51); and where the first conductor segment is detachable at the first connector from the second conductor segment and is detachable at the second connector from the third conductor segment to allow the first conductor segment to be separated from the second 
Regarding Claim 15, Greer discloses the slot has a cross- sectional area perpendicular to the fluid flow path; and where at least one of the fluid inlet or the fluid outlet defines a full-size opening having a cross-sectional area equal to the cross-sectional area of the slot at a location of an intersection of the at least one fluid inlet and/or the at least one fluid outlet with the open area of the given fluid flow apparatus (Figs. 1-6, duct 11 with parallel walls 12 between inlet and outlet and/or box 44 with parallel walls 49 between openings 48 and 51; Col. 2, line 16 – Col. 4, line 54)..
Regarding Claim 29, Madasu in view of Greer discloses the method of claim 25 and further discloses the open area is defined as an internal slot and sample chamber between at least two separate and inward-facing internal surfaces (Figs. 3-5, fracture network models 400, 500 with internal surfaces and channels 431 or 530, e.g.; ¶¶ [0039]-[0045], [0068]-[0070]); and where the method further comprises: causing the slurry to flow through the fluid flow path of the conductor segment from the fluid inlet to the fluid outlet of the conductor segment to deposit at least a portion of the proppant particles from the slurry within the sample chamber of the first conductor segment (Figs. 3-5, flowing proppant slurry into open area between top and bottom or sides of fracture network models 400, 500 with proppant slurry settling in flow paths between inlets 410, 510; ¶¶ [0029]-[0045], [0068]-[0070]). However, Madasu in view of Greer is silent regarding the sample chamber isolating at least a portion of the deposited particles as isolated contents of the sample chamber within the conductor segment; and removing the isolated contents from the sample chamber of the conductor segment. Spencer discloses the sample chamber isolating at least a portion of the deposited particles as isolated contents of the sample chamber within the conductor segment (Figs. 8-10, sample in sample cylinder 14 between 
Regarding Claim 30, Madasu in view of Greer discloses the method of claim 25 and further discloses the conductor segment comprises a first conductor segment (Figs. 3-5, fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]), and where the method further comprises: introducing the slurry comprising proppant particles and fluid into the at least one fluid inlet of the first conductor segment, the first conductor segment comprising at least two separate and inward-facing internal surfaces, with the open area defined as an internal slot and sample chamber between the at least two separate and inward-facing internal surfaces (Figs. 3-5, flowing proppant slurry into open area between top and bottom or sides of fracture network models 400, 500 with proppant slurry settling in flow paths between inlets 410, 510; ¶¶ [0029]-[0045], [0068]-[0070]); causing the slurry to flow through the fluid flow path of the first conductor segment from the fluid inlet to the fluid outlet of the first conductor segment to deposit at least a portion of the proppant particles from the slurry within the sample chamber of the first conductor segment (Figs. 3-5, flowing proppant slurry into open area between top and bottom or sides of fracture network models 400, 500 with proppant slurry settling in flow paths between inlets 410, 510; ¶¶ [0029]-[0045], [0068]-[0070]). However, Madasu in view of Greer is silent regarding isolating contents of the sample chamber within the first conductor segment, the isolated contents of the sample chamber comprising at least a portion of the deposited particles as 
Regarding Claim 31, Madasu discloses the first conductor segment (Figs. 3-5, fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]), and where the method further comprises: causing the slurry to flow through the fluid flow path of the first conductor segment while at least one of the fluid inlet or fluid outlet of the first conductor segment is open to allow the slurry to flow through the slot (Figs. 3-5, flowing proppant slurry into open area between top and bottom or sides of fracture network models 400, 500 with proppant slurry settling in flow paths between inlets 410, 510; ¶¶ [0029]-[0045], [0068]-[0070]). Spencer discloses at least two spaced valves defining the sample chamber within the slot between the two valves (Figs. 8-10, sample cylinder 14 between valves 16 and 18; Col. 6, line 29 - Col. 7, line 51); the fluid inlet or fluid outlet of the first conductor segment is mechanically coupled in fluid communication with at least one other conductor segment with the spaced valves of the first conductor segment open to allow flow between the first conductor segment and the other conductor segment (Figs. 8-10, sample cylinder 14 between open valves 16 and 18 and inlet line 15 and outlet line 17; Col. 6, 
Regarding Claim 32, Madasu discloses the first conductor segment  (Figs. 3-5, fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]), and where the method further comprises: causing the slurry to flow through the fluid flow path of the first conductor segment (Figs. 3-5, flowing proppant slurry into open area between top and bottom or sides of fracture network models 400, 500 with proppant slurry settling in flow paths between inlets 410, 510; ¶¶ [0029]-[0045], [0068]-[0070]). Spencer discloses at least two spaced valves defining the sample chamber within the slot between the two valves (Figs. 8-10, sample cylinder 14 between valves 16 and 18; Col. 6, line 29 - Col. 7, line 51); flowing while the fluid inlet of the first conductor segment is mechanically coupled in fluid communication with another and second conductor segment and while the fluid outlet of the first conductor segment is mechanically coupled in fluid communication with another and third conductor segment (Figs. 8-10, sample cylinder 14 between open valves 16 and 18 and inlet line 15 and outlet line 17; Col. 6, line 29 - Col. 7, line 51); closing the spaced valves to isolate the contents of the sample chamber within the first conductor segment (Figs. 8-10, sample in sample cylinder 14 between closed valves 16 and 18; Col. 6, line 29 - Col. 7, line 51); and then detaching the first conductor segment with the isolated contents of the sample chamber from fluid communication with the second and third conductor segments (Figs. 8-10, detachable sample cylinder 14; Col. 6, line 29 - Col. 7, line 51).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, 17, 25-32 and 38-39, 41-43 and 45 as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendment necessitated inclusion of the Greer reference in formulating a response.

Allowable Subject Matter
Claims 16, 18-24 and 33-37 are allowed.
Claims 40 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852